



Exhibit 10.1


Form of
Director RESTRICTED STOCK UNIT AWARD AGREEMENT
 
THIS DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made
and entered into effective as of September 20, 2016 (the “Effective Date”), by
and between BNC Bancorp, a North Carolina corporation (the “Company”), and [Name
of Director] (the “Participant”).
WHEREAS, the Company is the holding company of the Bank of North Carolina (the
“Bank”), a state chartered commercial bank, and the BNC Bancorp 2013 Omnibus
Stock Incentive Plan was approved by the Company’s board of directors and by its
shareholders on May 21, 2013 and as it may be amended from time to time (the
“Plan”);
WHEREAS, Participant is a director of the Company and of the Bank, and the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”), or the Board, as applicable, as administrator of the
Plan, has determined that it is desirable and in the best interest of the
Company and the Bank to grant a Restricted Stock Unit (“RSU”) award (the
“Award”) for certain shares of the common stock of the Company (the “Common
Stock”), under the Plan, to the Participant, subject to certain restrictions as
specified below; and
WHEREAS, capitalized terms not otherwise defined herein shall have the same
meaning given to such terms in the Plan.
NOW, THEREFORE, the Parties agree as follows:
1.Date of Award. The date of grant of the Award under this Agreement is
September 20, 2016, the date that the Award was approved by the Committee or the
Board of Directors of the Company, as applicable.


2.Award of Plan Shares. The Participant is awarded an RSU Award for an aggregate
of 6,000 shares (the “Plan Shares”) of Common Stock, which Plan Shares may
become vested and nonforfeitable as provided in Section 4 of this Agreement.
Prior to the issuance of the Plan Shares upon vesting of the Award (in whole or
in part), the Award shall represent an unsecured obligation of the Company,
payable (if at all) only from the Company’s general assets.


3.Representations, Warranties and Transfer Restrictions.


(a)Representations and Warranties. Participant makes and agrees to the
representations and warranties, if any, attached hereto as Annex A. The
Committee may cause a legend to be placed on any certificate representing any of
the Plan Shares to make appropriate reference to restrictions on transfer, as
necessary.


(b)Securities Law and Regulations. The Participant agrees that the Plan Shares
shall be subject to such stop-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange or interdealer
quotation system upon which the Common Stock is then listed and any other
applicable federal or state securities laws, rules or regulations, and the
Committee may cause a legend or legends to be placed on any certificate
representing any of the Plan Shares to make appropriate reference to such
restrictions.


(c)Other Transfer Restrictions. No portion of the Award or Plan Shares granted
hereunder may be sold, transferred, assigned, pledged or otherwise encumbered or
disposed of by Participant until such portion of the Plan Shares shall become
fully vested in accordance with Section 4 of this Agreement.


4.Vesting and Delivery of Plan Shares.


(a)Vesting Schedule. Subject to the terms of the Plan and this Agreement, the
Award and related Plan
Shares shall vest and become nonforfeitable as set forth herein:


(i)
Provided that the Participant has continuously served as a director of the
Company and the Bank from the Effective Date through the following vesting
dates, 6,000 Plan Shares shall vest and be earned as follows: 2,000 Plan Shares
on January 21, 2018; 2,000 Plan Shares on January 21, 2019; and 2,000 Plan
Shares on January 21, 2020.








--------------------------------------------------------------------------------





(ii)
In the event that the Participant terminates service as a director prior to
vesting of all or a portion of the Plan Shares, the Award shall terminate with
respect to such unvested Plan Shares, and such unvested Plan Shares shall be
forfeited to the Company without the payment of any consideration therefor, and
the Participant shall have no rights with respect thereto.



(iii)
The impact, if any, on vesting due to a Change in Control is governed by Section
10 of the Plan.



(b)Delivery of Vested Plan Shares to the Participant. The Award, if earned in
accordance with the terms of this Agreement, shall be payable in whole shares of
Common Stock. The total number of Plan Shares that may be acquired upon vesting
of the Award (or portion thereof) shall be rounded down to the nearest whole
share. A certificate or certificates for the Plan Shares subject to the Award or
portion thereof shall be issued in the name of the Participant or his or her
beneficiary (or, in the case of uncertificated shares, other written evidence of
ownership in accordance with applicable laws, rules and regulations shall be
provided) as soon as practicable after, and only to the extent that, the Award
or portion thereof has vested and is distributable. The Plan Shares (or any
other benefit subject to the Award) shall, upon vesting of the Award be issued
and distributed to the Participant (or his or her beneficiary) no later than the
later of (a) the fifteenth (15th) day of the third month following the
Participant’s first taxable year in which the amount is no longer subject to a
substantial risk of forfeiture, or (b) the fifteenth (15th) day of the third
month following the end of the Company’s first taxable year in which the amount
is no longer subject to a substantial risk of forfeiture, or otherwise in
accordance with Code Section 409A. The parties agree to execute any further
instrument and to take such action as may be reasonably necessary to carry out
the intent of this Agreement.


5.Shareholder Rights. The Participant shall not be deemed to be the holder of
any Plan Shares subject to the Award and shall not have any voting rights or
other rights as a shareholder unless and until (and then only to the extent
that) the Award or portion thereof has vested and certificates for such Plan
Shares have been issued and delivered to him or her; provided, however, that if
the Company pays a dividend on the Common Stock at any time after the Effective
Date, the Company shall credit to the Participant an amount equal to (a) the per
share dividend paid by the Company on the Common Stock, multiplied by (b) the
number of unvested Plan Shares, to the extent that the Award has not been
forfeited by the Participant on such dividend payment date. Such amount shall be
payable to the Participant within thirty (30) days of such dividend payment date
but in no event later than the calendar year in which the dividend is declared
and paid. Dividends payable on vested Plan Shares shall be paid by the Company
in accordance with the Company’s dividend payment practices.


6.Designation of Beneficiary. The Participant hereby designates the person(s)
described on Annex B as the beneficiary or beneficiaries who shall be entitled
to receive the vested Plan Shares and other assets, if any, distributable to the
Participant upon his or her Death. The Participant may, from time to time,
revoke or change his or her beneficiary designation without the consent of any
prior beneficiary, if any, by filing a new designation with the Committee. The
last such designation received by the Committee shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Committee prior to the Participant’s Death, and
in no event shall it be effective as of a date prior to such receipt.


If no such beneficiary designation is in effect at the time of the Participant’s
Death, or if no designated beneficiary survives the Participant, or if such
designation conflicts with law, the Participant’s estate shall be deemed to have
been designated his beneficiary and shall receive the vested Plan Shares and
other assets, if any, distributable to the Participant upon his Death. If the
Committee is in doubt as to the right of any person to receive such
distribution, the Committee may direct the Bank to retain the vested Plan Shares
and other assets, without liability for any interest in respect thereof, until
the rights thereto are determined, or the Committee may direct the transfer of
such Plan Shares into any court of appropriate jurisdiction and such transfer
shall be deemed a complete discharge of the obligations of the Bank, the Company
and the Committee hereunder.
7.Effect of Award on Status of Participant. The fact that an Award has been made
to the Participant under this Plan shall not confer on the Participant any right
to continued service on the boards of directors of the Bank, the Company or an
Affiliate thereof, nor shall it limit the right of the Bank, the Company or any
Affiliate or its or their shareholders to remove the Participant from any such
boards.


8.Impact of Award on Other Benefits of Participant. The value of the Plan Shares
on the date of the Award or at the time the Plan Shares become vested shall not
be includable as compensation or earnings for purposes of any other benefit plan
offered to directors by the Bank, the Company or any subsidiary thereof, unless
the Committee determines otherwise.


9.Tax and Tax Withholding. Participant has reviewed with Participant’s own tax
and financial advisors the federal, state and local tax consequences of this
Agreement and receipt of the Plan Shares. The Participant acknowledges that the
Company shall require the Participant to pay the Company the amount of any tax
or other amount, if any, required by any governmental





--------------------------------------------------------------------------------





authority to be withheld and paid over by the Company to such authority for the
account of the Participant, and the Participant agrees, as a condition to the
grant of the Award and delivery of the Plan Shares or any other benefit, to
satisfy such obligations. In satisfaction of such or other taxes, all vested
Plan Shares distributed pursuant to this Agreement shall be subject to
withholding by the Company to cover any applicable taxes up to the maximum
statutory tax rate (unless the Committee determines otherwise). The Participant
expressly acknowledges and agrees to such withholding without regard to whether
the Plan Shares may then be sold or otherwise transferred by the Participant.
The number of Plan Shares to be withheld shall have a fair market value as of
the date that the amount of tax to be withheld is determined as nearly equal as
possible to (but not exceeding) the amount of such obligations being satisfied.


10.Notices. Any notices or other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
sufficiently given if delivered personally or three business days after deposit
in the United States mail by Certified Mail, return receipt requested, properly
addressed and postage prepaid, if to the Company, the Bank or the Committee, at
the Company’s principal office address at 3980 Premier Drive, High Point, North
Carolina 27265; and, if to the Participant, at his or her last address appearing
on the books of the Company or the Bank. The Company and the Participant may
change their address or addresses by giving written notice of such change as
provided herein. Any notice or other communication hereunder shall be deemed to
have been given on the date actually delivered or as of the third (3rd) business
day following the date mailed as set forth above, as the case may be.


11.Construction Controlled by Plan. The Plan, a copy of which is attached hereto
as Annex C, is incorporated herein by reference. The Award and Plan Shares shall
be subject to the terms and conditions of the Plan, and the Participant hereby
assumes and agrees to comply with all of the obligations imposed upon the
Participant in the Plan. This Agreement shall be construed so as to be
consistent with the Plan; and the provisions of the Plan shall be deemed to be
controlling in the event that any provision hereof should appear to be
inconsistent therewith.


12.Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be valid and enforceable under applicable
law, but if any provision of this Agreement is determined to be unenforceable,
invalid or illegal, the validity of any other provision or part thereof shall
not be affected thereby and this Agreement shall continue to be binding on the
parties hereto as if such unenforceable, invalid or illegal provision or part
thereof had not been included herein.


13.Governing Law. Without regard to the principles of conflicts of laws, the
laws of the State of North Carolina shall govern and control the validity,
interpretation, performance and enforcement of this Agreement.


14.Modification of Agreement; Waiver. This Agreement may be modified, amended,
suspended or terminated, and any terms, representations or conditions may be
waived, but only by a written instrument signed by each of the parties hereto or
their successors in interest. No waiver hereunder shall constitute a waiver with
respect to any subsequent occurrence or other transaction hereunder or of any
other provision hereof.


15.Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto, and their respective heirs, legatees, personal
representatives, executors, and administrators, successors and assigns.


16.Entire Agreement. This Agreement and the Plan constitute and embody the
entire understanding and agreement of the parties hereto and, except as
otherwise provided hereunder; there are no other agreements or understandings,
written or oral, in effect between the parties hereto relating to the matters
addressed herein.


17.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which taken together shall constitute one and the same instrument.
 
[Remainder of page intentionally left blank]
 
 







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
corporate name by its President, or one of its Executive Vice Presidents, and
attested by its Secretary or one of its Assistant Secretaries, and its corporate
seal to be hereto affixed; and each individual party hereto has hereunto set his
or her hand and adopted as his or her seal the typewritten word “SEAL” appearing
beside his or her name, all done this the day and year first above written.
 
 
BNC BANCORP
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 

 
ATTEST:
 
By:
 
 
 
Assistant Secretary

 
[Corporate Seal]
 
 
PARTICIPANT
 
 
 
(SEAL)

 
 





--------------------------------------------------------------------------------





ANNEX A
 
Representations and Warranties


Participant represents to the Company that:
(a)    The Award and Plan Shares were not offered or transferred to Participant
by means of any form of general solicitation or general advertising, and in
connection therewith, Participant did not: (i) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio whether
closed circuit or generally available or (ii) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising.
(b)    Participant has received a copy of the Plan and represents that he or she
is familiar with the terms and provisions thereof, and hereby accepts the Award
and Plan Shares subject to all of the terms and provisions of the Plan except as
otherwise specifically stated in this Agreement. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan. Participant acknowledges
that the Plan Shares may only be transferred or otherwise disposed of pursuant
to (i) a registration statement on Form S-8 upon delivery of a resale prospectus
to the recipient of the Plan Shares, as long as Participant is an affiliate of
the Company, (ii) an effective registration statement under the Securities Act
of 1933, as amended (the “Act”), or (iii) pursuant to an exemption from
registration under the Act.
(c)    Participant acknowledges that he or she must therefore hold the Plan
Shares indefinitely unless a subsequent disposition of the Plan Shares is
permitted under the terms of this Agreement.
(d)    Participant acknowledges that, given the restrictions on transfer
acknowledged above, he or she is able to bear the economic risk of holding the
Plan Shares for an indefinite period of time and can afford a complete loss of
the value of the Plan Shares.
(e)    Participant agrees and acknowledges that the Company may, if it so
desires and subject to Section 3 of this Agreement, permit the transfer of the
Plan Shares out of Participant’s name only when Participant’s request for
transfer is accompanied by an opinion of counsel reasonably satisfactory to the
Company and its counsel that neither the sale nor the proposed transfer results
in violation of the Act or any state securities or “blue sky” laws
(collectively, “Securities Laws”). Participant agrees to hold the Company and
its directors, officers, agents and controlling persons and their respective
heirs, representatives, successors and assigns harmless and to indemnify them
from and against all liabilities, costs and expenses incurred by them as a
result of any misrepresentation made by Participant contained herein or any sale
or distribution by Participant in violation of the Securities Laws.
(f)    Participant represents that the receipt of the Award and Plan Shares by
Participant will not result in the violation by Participant of any law, statute,
rule, regulation, order, writ, injunction, judgment or decree of any court or
governmental authority to or by which Participant is bound, including, without
limitation, United States laws and other laws that may be applicable to
Participant and will not conflict with, or result in a material breach or
violation of, any of the terms or provisions of, or constitute (with due notice
or lapse of time or both) a material default under, any material lease, loan
agreement, mortgage, security agreement, trust indenture or other agreement or
instrument to which Participant is a party or by which Participant is bound or
to which Participant’s material properties or assets is subject, nor result in
the creation or imposition of any lien upon any of the material properties or
assets of Participant.
(g)    Participant acknowledges and agrees that nothing in this Agreement shall
confer upon Participant any right with respect to continuation of service to the
Company or the Bank, nor shall it interfere in any way with his or her right or
the Company’s or the Bank’s right to terminate his service to the Company or the
Bank at any time, with or without cause.
(h)    Participant hereby accepts this Agreement subject to all of the terms and
provisions hereof. Participant has reviewed this Agreement in its entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Agreement and fully understands all provisions of the Agreement.
(i)    Participant acknowledges that the Company and its counsel are entitled to
rely on the representations made above.


 





--------------------------------------------------------------------------------





ANNEX B
 
BNC Bancorp 2013 Omnibus Stock Incentive Plan
Beneficiary Designation Form


As beneficiary to receive any shares of stock distributable on my behalf
pursuant to the BNC Bancorp 2013 Omnibus Stock Incentive Plan, I hereby
designate the following:
 
 
 
Name
Address
Relationship
 
 
 
 
 
 
 
Primary Beneficiary:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Contingent Beneficiary:
 
 
 
 
 
(if any)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
If more than one primary beneficiary is named, shares will be paid in equal
shares to surviving primary beneficiaries. Should the contingent beneficiaries
be eligible to receive the benefits (i.e., all primary beneficiaries are
deceased), such benefits will be paid in equal shares to such surviving
contingent beneficiaries.
 
Name of Spouse if not given above:
 

 
 
 
 
Witness
 
Participant

 
 
 
 
 
Date
 

 
 





--------------------------------------------------------------------------------





ANNEX C
 
BNC Bancorp 2013 Omnibus Stock
Incentive Plan
 
See Attached.
 







